[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                      ________________________
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                      Nos. 03-11967 and 03-11972
                                                        September 14, 2005
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________               CLERK

                  D. C. Docket Nos. 02-20093-CR-KMM
                         and 02-20615-CR-KMM

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                  versus

ANTONIO GARCIA,

                                                        Defendant-Appellant.

                      _________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                     _________________________

                          (September 14, 2005)

                   ON REMAND FROM THE
             SUPREME COURT OF THE UNITED STATES

Before TJOFLAT, CARNES and MARCUS, Circuit Judges.
PER CURIAM:

      Last year we affirmed the appellant’s conviction and sentence for drug

conspiracy. United States v. Garcia, No. 03-11967 (11th Cir. Mar. 9, 2004)

(unpublished). The case is back before us on remand from the Supreme Court for

further consideration in light of Booker v. United States, 543 U.S. __, 125 S. Ct.
738 (2005).

      The appellant did not raise any Booker-related issue in his brief to this court.

The first time he raised any Booker-related issue in any court was in his certiorari

petition to the Supreme Court. For that reason, our decision on this remand is

controlled by United States v. Dockery, 401 F.3d 1261 (11th Cir. 2005) (per

curiam), which held in materially identical circumstances that the appellant was

procedurally barred from relief on the Booker issue because of his failure to raise

the issue when the case was first before us. Id. at 1262–63; see also United States

v. Levy, __ F.3d __, 2005 WL 1620719 (11th Cir. July 12, 2005) (per curiam);

United States v. Pipkins, 412 F.3d 1251, 1251 (11th Cir. 2005) (per curiam);

United States v. Ardley, 242 F.3d 989, 990 (11th Cir. 2001) (per curiam).

      Accordingly, we reinstate our previous opinion in this case affirming the

conviction and sentence.

      OPINION REINSTATED; AFFIRMED.



                                          2
TJOFLAT, Circuit Judge, specially concurring:

      The court declines to consider appellant’s Booker claim on the merits

because appellant failed to present the claim in his initial brief on appeal. Binding

precedent requires us to disregard the claim for that reason. See United States v.

Ardley, 242 F.3d 989, reh’g en banc denied, 273 F.3d 991 (11th Cir. 2001), and its

progeny, e.g., United States v. Dockery, 401 F.3d 466 (11th Cir. 2005), cited by

the court. Ante at 2. I therefore concur in the court’s judgment. Were we writing

on a clean slate, I would, for the reasons I have previously expressed, entertain

appellant’s Booker claim on the merits. See United States v. Higdon, 2005

U.S.App. LEXIS, at *17 (11th Cir. July 8, 2005).




                                           3